UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 3)* Cosi, Inc. (Name of Issuer) Common Stock,par value $0.01 per share (Title of Class of Securities) 22122P101 (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule 13G is filed: []Rule 13d-1(b) [X]Rule 13d-1(c) []Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 22122P101 Names of Reporting Persons.I.R.S. Identification Nos. of Above Persons (entities only): Ronald J. Juvonen Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) SEC Use Only Citizenship or Place of Organization: United States Number of Shares Beneficially Owned by Each Reporting Person (5) Sole Voting Power: * (6) Shared Voting Power: * (7) Sole Dispositive Power: * (8) Shared Dispositive Power: * Aggregate Amount Beneficially Owned by Each Reporting Person: 5,093,600* Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) Percent of Class Represented by Amount in Row (9): 9.8%* Type of Reporting Person (See Instructions): IN * The shares of the common stock of Cosi, Inc., par value $0.01 per share (the "Common Stock"), are held by Downtown Associates I, L.P. and Downtown Associates II, L.P. (collectively referred to as the "Downtown Funds"). The general partner of the Downtown Funds is Downtown Associates, L.L.C. (the "General Partner").Ronald J. Juvonen, as the Managing Member of the General Partner, has sole power to vote and direct the disposition of all shares of the Common Stock held by the Downtown Funds.Thus, for the purposes of Reg. Section 240.13d-3, Mr. Juvonen is deemed to beneficially own 5,093,600 shares, or 9.8% of the shares of the Common Stock issued and outstanding as of December 31, 2011. Item 1(a).Name Of Issuer:Cosi, Inc. Item 1(b).Address of Issuer's Principal Executive Offices: 1751 Lake Cook Road, 6th Floor, Deerfield, Illinois 60015 Item 2(a).Name of Person Filing:Ronald J. Juvonen Item 2(b).Address of Principal Business Office or, if None, Residence: c/o Downtown Associates, L.L.C., 674 Unionville Road, Suite105, Kennett Square, PA 19348 Item 2(c).Citizenship: United States Item 2(d).Title of Class of Securities: Common Stock,par value $0.01 per share Item 2(e).CUSIP No.:22122P101 Item 3.If This Statement Is Filed Pursuant to §240.13d-1(b) or 240.13d-2(b) or (c), check whether the Person Filing is a: Not Applicable. Item 4. Ownership: (a) Amount Beneficially Owned (as of December 31, 2011): 5,093,600* (b) Percent of Class (as of December 31, 2011): 9.8%* (c)
